Exhibit 99.2 B Communications New Series Debentures Receive an A2 Stable Rating Petach-Tikva, Israel, September 1, 2010 – Internet Gold – Golden lines Ltd. (Nasdaq: IGLD) today announced that MidroogLtd., an Israeli rating company affiliated with Moody’s, has awarded Internet Gold's controlled subsidiary, B Communications (Nasdaq: BCOM) (“BCOM”) an A2 stable rating for an intended issuance of new Series of debentures. The rating was secured in advance of BCOM’s intended issuance of up to NIS 400 million of six-seven year Series debentures (in one or few series). In awarding the Series debentures an A2 stable rating, Midroog cited the following factors: (1) BCOM’s holding of the controlling interest in Bezeq, the leading player in the Israeli communications market, which has an Aa1 stable rating; (2) the leverage inherent in BCOM’s ownership of the controlling interest in Bezeq; and (3) the financing structure for the acquisition of the Bezeq interest, including the seniority of BCOM’s debt and its ability to repay the financing secured to facilitate the Bezeq acquisition. Midroog also based its assessment on the low level of business risk inherent in Israel’s communications market, including (1) Bezeq’s position in Israel’s communications market as the leading provider of diverse communications services to the Israeli market; and (2) the strength of the Bezeq brand, which is supported by leading technology and high-quality services and management. The Aa1 stable rating awarded to Bezeq’s debentures is based, in part, on its own leverage levels, which enable it to cover its debt quickly. In addition, Midroog gave consideration to forecasts regarding BCOM’s cash flow, collateral, debt seniority, leverage levels and debt coverage capabilities.
